Case 4:20-cv-00596-RDP-JHE Document 26-4 Filed 05/06/20 Page 1 of 3            FILED
                                                                      2020 May-06 PM 11:59
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




       EXHIBIT 25
     Case 4:20-cv-00596-RDP-JHE Document 26-4 Filed 05/06/20 Page 2 of 3



             SUPPLEMENTAL DECLARATION OF RANDANE WILLIAMS

I, Randane Williams, hereby declare under penalty of perjury that the following is true and
correct to the best of my knowledge:

   1. I recently learned that someone in a different unit has COVID-19 and I am worried.

   2. Around March, they moved everybody from unit 10 – where I was – to unit 9. It was a lot
      of us. The whole unit was full. We have four-man cells and two-man cells. Right now, all
      the four-man cells are packed. I have been housed in the same two-man cell since being
      moved.

   3. People are still being transferred to our unit. Since moving to unit 9, I have seen at least
      four inmates move to our unit. Just last week, one inmate was moved into our unit.

   4. In terms of the staff, they have shifts of different people every day. It’s common for me
      to see completely new staff members I have not seen before. Yesterday they had someone
      completely new. Staff members only have masks on, they do not wear gloves and they do
      not have hand sanitizer in the unit.

   5. They give us each six small bars of soap every Thursday and I have stopped getting
      shampoo. If I run out of soap, they won’t give you more. I have run out of soap and have
      asked for more but they told me I had to wait till Thursday. They do not provide
      disinfectant or hand sanitizer.

   6. To use the restroom, I usually have to use the toilet in my cell. Otherwise, there is one
      toilet outside of my cell for the whole unit. We do not get any supplies to clean the toilet.
      The only people who get cleaning supplies are the cleaning workers in the unit. They
      only clean the showers and that one communal toilet. I have been using shampoo that I
      bought in the commissary to clean my own toilet. The shower area is like a communal
      place with thirteen shower heads. Inmate workers clean the bathroom and showers only
      once every other day.

   7. Two days ago, they provided us with one new mask each after having had the same mask
      for about three or four weeks. It’s the same type of mask. They did not provide
      information on when they will give us new masks. They did not tell us about whether we
      need to clean the masks or how to clean it. After you put them on for hours they get
      sweaty and you can’t really put them back on your face.

   8. They do not regularly clean the common areas and things like phones, the seats we sit on
      and the commissary area. Maybe every 12 hours. The phone I’m using right now, I don’t
      know if they have cleaned it.

   9. We get food in a hard tray with four different spots for food. The tray is not covered in
      plastic. I don’t know if it’s disinfected or cleaned. They don’t tell us and I don’t work in
      the kitchen.
     Case 4:20-cv-00596-RDP-JHE Document 26-4 Filed 05/06/20 Page 3 of 3




   10. All the information I get from COVID-19 is from the news. They have not come here to
       speak with us about it and made no announcement about COVID-19. I asked a CO about
       COVID-19 a few weeks back and was told it’s not in Alabama. We heard rumors that the
       unit downstairs has one COVID-19 positive case. Someone asked the staff and they
       confirmed.

   11. This declaration was read to me in English, and I swear it is true. I have authorized
       Khaled Alrabe, National Immigration Project of the National Lawyers Guild, to sign for
       me.

Executed this 6th day of May 2020.


                                                  s/Khaled Alrabe
                                                  Randane Williams
